                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES - GENERAL

Case No.     CV 19-2920-DMG (JCx)                                          Date     September 18, 2019

Title ACF 2006 Corp v. Law Offices of Michael J. Libman APC, et al.


Present: The Honorable        DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               Kane Tien                                                     Not Reported
              Deputy Clerk                                                   Court Reporter

   Attorneys Present for Plaintiff(s)                             Attorneys Present for Defendant(s)
             Not Present                                                     Not Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE RE: DISMISSAL FOR
             LACK OF PROSECUTION

         Absent a showing of good cause, a cross-claim must be dismissed without prejudice if the
summons and cross-claim are not served on a cross-defendant within 90 days after the cross-claim is
filed. See Fed. R. Civ. P. 4(m). Generally, cross-defendant must answer the complaint within 21 days
after service (60 days if the cross-defendant is the United States).

        In the present case, it appears that these time periods have not been met. Accordingly, the Court,
on its own motion, orders cross-claimant(s) to show cause in writing on or before October 2, 2019 why
the cross-claim should not be dismissed as to cross-defendants Advocate Capital, Inc., Wellgen Standard,
LLC, Daniel Taussig, and Michael Swanson for lack of prosecution.

        No oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of a written response on or before the date upon which a response by cross-
claimant(s) is due. The cross-claim will be dismissed as to cross-defendants Advocate Capital, Inc.,
Wellgen Standard, LLC, Daniel Taussig, and Michael Swanson if a written response demonstrating
good cause is not filed by the date indicated above.




CV-90                                CIVIL MINUTES - GENERAL                      Initials of Deputy Clerk KT
